Citation Nr: 0917708	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran's income is excessive for the receipt of 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2004 and October 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied eligibility for nonservice-connected pension 
benefits based on excessive income.

In May 2006, the Veteran's representative raised a claim for 
entitlement to nonservice-connected pension with aid and 
attendance.  The Veteran had previously withdrawn that claim 
in June 2005.  The Board refers that claim to the RO for 
appropriate action. 


FINDING OF FACT

The Veteran's yearly income from the Social Security 
Administration exceeds the maximum amount set by law for 
entitlement to nonservice-connected pension benefits for a 
Veteran with one dependent.  


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503 
(West 2002); 38 C.F.R. §§ 3.271, 3.272, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  A 
veteran's annual income includes the annual income of a 
dependent spouse.  38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in Appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  
The maximum annual rate of improved pension, effective from 
December 1, 2003, for a veteran with one dependent was 
$12,959.00.  Effective December 1, 2004, that rate was 
$13,309.00.  Effective December 1, 2005, that rate was 
$13,855.00.  M21-1, Part I, Change 49, 52, and 54, Appendix 
B.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that the Veteran's countable income 
exceeds the maximum amount set by law for entitlement to 
nonservice-connected pension benefits for a Veteran with one 
dependent.

The Veteran applied for nonservice-connected pension in July 
2004.  He reported Social Security disability income in the 
amount of $988.00 per month, and his spouse's Social Security 
income in the amount of $368.00 per month, for a yearly 
combined total of $16,272.00, not accounting for any earned 
interest.  He stated that he had no savings or other income.  
He did not report any medical expenses for the previous year. 

The Veteran's reported monthly Social Security income was 
verified in October 2004.  The report showed that the Veteran 
had been receiving $1,054.60 since December 2003, and that 
his wife had been receiving $431.60 since December 2003, for 
a yearly combined total of $17,834.40.  The Veteran's claim 
was subsequently denied, as that amount was in excess of 
$12,959.00, the applicable maximum annual rate for 
entitlement to pension for a veteran with one dependant in 
July 2004.  

In March 2005, the Veteran submitted another income statement 
in support of a claim for special monthly pension based on 
the need for regular and attendance of another person or on 
account of being housebound.  He withdrew that claim June 
2005, however, at that time he reported Social Security 
disability income in the amount of $850.00 per month, and his 
spouse's Social Security income in the amount of $363.00 per 
month, for a combined yearly total of $14,556.00, not 
accounting for any earned interest.  He stated that he had no 
savings or other income.  He did not report any medical 
expenses for the previous year. 

The Veteran's reported monthly Social Security income was 
again verified in April 2005.  The report showed that the 
Veteran had been receiving $1,083.20 since December 2004, and 
that his wife had been receiving $443.20 since December 2004, 
for a combined yearly total of $18,316.80.  The Veteran's 
claim was denied, as that amount was in excess of $13,309.00, 
the applicable maximum annual rate for entitlement to pension 
for a veteran with one dependant in March 2005.  

The Veteran's monthly Social Security income was verified for 
a third time in April 2006.  That report showed that the 
Veteran had been receiving $1,127.50 since December 2005, and 
$1,128.00 since February 2006, and that his wife had been 
receiving $460.50 since December 2005, and $461.00 since 
February 2006, for yearly combined totals of $19,050.00, and 
$19,068.00, respectively.  Those figures exceeded the 
applicable maximum annual rate of $13,855.00 for entitlement 
to pension for a veteran with one dependant. 

In June 2006, the RO sent the Veteran an Improved Pension 
Eligibility Verification Report and a Medical Expense Report 
to be filled out for the years from 2004 to 2006.  There is 
no indication in the claims file that the Veteran completed 
and returned those forms, nor is there any indication that he 
did not receive them.  The duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, in light of the Veteran's income as 
stated when he filed his claim in July 2004, as well as when 
verified in 2005 and 2006, it has not been shown that the 
Veteran has met the income requirements for nonservice-
connected pension.  On all occasions when verified, his 
income has exceeded the maximum annual pension rate for a 
Veteran with one dependent..

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the Veteran's claim.  The Veteran has not disputed the 
amount that he and his wife have been shown to receive in 
Social Security payments, nor has he offered any exclusions 
that may be deducted from his countable income, such as 
medical expenses.  38 C.F.R. § 3.271.

In view of the foregoing, the Board finds that the Veteran's 
countable income is excessive for receipt of nonservice-
connected pension benefits.  38 C.F.R. § 3.271. Accordingly, 
as the preponderance of the evidence is against the claim for 
payment of nonservice-connected pension benefits, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

With respect to the Veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
particular, a June 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As the 
issue on appeal is controlled by the appellant's level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question, and VA has obtained 
the appellant's annual Social Security Administration (SSA) 
income report and requested income and expense information 
from the Veteran.  The Veteran was requested to provide 
information regarding any unreimbursed medical expenses or 
deductions from countable income, but declined to do so.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available or is not part of the 
claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 

ORDER

Entitlement to nonservice-connected pension benefits is 
denied because the Veteran has excessive income.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


